Title: To James Madison from John Morton, 11 December 1801 (Abstract)
From: Morton, John
To: Madison, James


11 December 1801, Havana. Takes advantage of the return of his brother George to the U.S. to inform JM of his arrival on the island. Has received the same official recognition he formerly had and assurances of protection from the governor, but there are “too many circumstances on record” that prevent good relations between the two countries. The “whole commercial community” complain of violations of American rights, especially by the intendant of the royal customs, Viguri, who has required, on questionable authority, that entering American vessels carry certification by Spanish consuls in the U.S. The ostensible purpose is to discourage trading with the British West Indies, but vessels from Jamaica, Providence, and Nassau, with or without cargoes, are admitted. Accuses the intendant of making difficulties in order to encourage bribery in ways that are “tantamount to a declaration of War upon our Commerce.” Recounts the ill-treatment of merchant William Cooke and consul Blakeley as well as his own department’s failure to obtain redress from the governor, who claims he has no power to act. Warns that U.S. citizens and their property will continue to be at risk unless remedy can be obtained through Madrid and commerce can be “settled upon clear and positive regulations, mutually agreed to.” Believes that peace will probably bring some restrictions on neutral trade and suggests the need for a public agent to attend to American property claims. Mentions his own qualifications for the post.
 

   RC (DNA: RG 59, CD, Havana, vol. 1). 8 pp.; marked “⟨Du⟩pte. Origil. by Mr. G. C. Morton”; docketed by Wagner as received 19 Jan. 1802. For the Cooke and Blakeley cases, see Cooke to JM, 27 Nov. 1801, and Josiah Blakeley to JM, 1 Nov. 1801.


   A full transcription of this document has been added to the digital edition.
